Citation Nr: 1100741	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric 
disability, to include a mood disorder, claimed as mental stress 
and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral pes planus, 
claimed as a foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September to October of 
1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  The Board remanded this case in July 
2010.

Given the Veteran's complaints from his September 2010 VA 
audiological examination, it appears that he has raised a claim 
for service connection for tinnitus.  This matter has not been 
adjudicated to date and is accordingly referred back to 
the RO for appropriate action.

The claims for service connection for a psychiatric disorder and 
for bilateral pes planus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not establish that that 
Veteran's current bilateral hearing loss disability was caused by 
service or represents a preexisting disability that underwent an 
increase in severity beyond natural progression during service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in July 2005 and August 
2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
While the second letter, including information about  VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations, was furnished after the issuance of the 
appealed rating decision, the appeal was subsequently 
readjudicated in a Supplemental Statement of the Case issued in 
October 2010.  This course of corrective action ensures that any 
initial notification errors have not been prejudicial to the 
Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  VA has obtained records of 
treatment reported by the Veteran, including available service 
treatment records and records of outpatient VA treatment.  
Additionally, the Veteran was afforded a VA examination in 
September 2010 that was fully adequate for the purpose of 
ascertaining the nature and etiology of his claimed bilateral 
hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, the claims file is largely devoid of service 
treatment records, other than a pre-service audiological 
evaluation and an x-ray film.  A July 2005 Request for 
Information from the service department indicates that there were 
no separation documents of the Veteran available.  The Board is 
aware that in such situations, there exists a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In addition, where service treatment 
records are missing, VA also has a duty to search alternate 
sources of service records.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  In this regard, the Veteran was notified in 
August 2010 that he should submit any additional records in his 
possession, but he never responded to this letter.  The Board 
thus finds that all required development in regard to the 
apparently missing service treatment records has been 
accomplished.

Finally, given that the Veteran was contacted by letter as to the 
need for additional evidence and was afforded a VA audiological 
examination, there was full compliance with all instructions 
included in the July 2010 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  While certain 
chronic diseases, including sensorineural hearing loss, may 
generally be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service, these provisions apply only to 
veterans who have 90 or more days of active service and are 
accordingly inapplicable to the instant case.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Also, under 38 U.S.C.A. § 1111, a veteran is afforded a 
presumption of sound condition upon entry into service, except 
for any defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. Brown, 
4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 
322 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111 where a condition is not noted 
at service entry, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
2003 (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable (obvious or manifest) evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

In deciding a claim based upon aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 5 
Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  In this regard, temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity. For purposes of 
applying the laws administered by the VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; the thresholds at three of these frequencies 
are 26 or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In the present case, an audiogram conducted in September 1975, 
six days prior to the Veteran's entry into active service, 
indicates that he had bilateral hearing loss, worse in the left 
ear.  The results of this evaluation were reported in the form of 
a graph.  As noted in the July 2010 remand, pure tone thresholds 
for the right ear showed up to a 30 decibel loss at 500 Hertz, up 
to a 10 decibel loss at 1000 Hertz, up to a 25 decibel loss at 
2000 Hertz, up to a 20 decibel loss at 3000 Hertz, and up to a 40 
decibel loss at 4000 Hertz.  Pure tone thresholds for the left 
ear showed up to a 30 decibel loss at 500 Hertz, up to a 20 
decibel loss at 1000 Hertz, up to a 30 decibel loss at 2000 
Hertz, up to a 50 decibel loss at 3000 Hertz, up to a 55 decibel 
loss at 4000 Hertz, and up to a 55 decibel loss at 6000 Hertz.  
Speech recognition scores were not noted.

The earliest post-service treatment for bilateral hearing loss is 
documented in a VA outpatient treatment record dated in May 2005, 
at which time the Veteran reported that he began noticing hearing 
loss, worse in the left ear, after sustaining a blow to the 
forehead in 2003.  He also reported noise exposure while working 
in factories but indicated that hearing protection was worn.  An 
audiogram revealed hearing in the right ear to be within normal 
limits through 2000 Hertz, with moderate sensorineural hearing 
loss from 3000-8000 Hertz.  Left ear hearing loss was within 
normal limits through 1000 Hertz, with mild to moderately severe 
hearing loss from 2000-3000 Hertz, and rising to moderate at 8000 
Hertz.  Word recognition scores were noted to be "fair" 
bilaterally.

The Veteran was afforded a VA audiological examination in 
September 2010, with an examiner who reviewed his claims file.  
This examiner noted the Veteran's in-service history of exposure 
to loud noise from a rifle range, though he indicated that he 
wore earplugs at that time.  He also described noise exposure 
from a factory for 15 years following service, again with the use 
of earplugs and earmuffs, and he further reported using 
lawnmowers and chainsaws with hearing protection.  The 
examination revealed pure tone thresholds in excess of 40 
decibels at the 3000 and 4000 Hertz levels bilaterally.  In 
evaluating the September 1975 hearing test, the examiner 
determined that the Veteran had a mild right hearing loss at 4000 
Hertz and a moderate left hearing loss from 3000 to 6000 Hertz.  
The examiner found that this evaluation indicated hearing loss in 
both ears upon entry into service.  Moreover, the Veteran was in 
service for less than one month and reported the use of hearing 
protection during basic training.  The examiner accordingly found 
that the Veteran's hearing loss was "unlikely" to have 
significantly worsened during his time in service and that, 
specifically, a preexisting hearing loss was not likely to have 
been aggravated by his military service.  

In this case, the Board finds that the September 1975 audiogram 
is strongly suggestive of a bilateral hearing loss disability, as 
defined under 38 C.F.R. § 3.385, at entry into service.  That 
having been said, the examiner did not specifically enumerate the 
hearing loss findings as shown by the graph in the examination 
report (notably, this was not requested in the Board's July 2010 
remand); rather, the examiner made a more subjective assessment 
of a mild right hearing loss at 4000 Hertz and a moderate left 
hearing loss from 3000 to 6000 Hertz.  

Even assuming, for the sake of argument, that the Veteran's 
hearing loss did not meet the 38 C.F.R. § 3.385 thresholds at 
entry into service, the fact remains that there is no competent 
evidence - either in terms of incurrence or aggravation - linking 
the current disability to service.  The Veteran had no further 
documented treatment for hearing loss for the entire period from 
the date of entry into service until 2005, and the examiner 
clearly indicated that he developed no significant decrease in 
hearing loss during service.  There is no other medical opinion 
of record addressing the etiology of this disability.

The only evidence of record supporting the Veteran's claim is his 
own lay opinion.  In ascertaining the competency and probative 
value of lay evidence, decisions of the Court and the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
have underscored the importance of determining whether a 
layperson is competent to identify the medical condition in 
question.  As a general matter, a layperson is not capable of 
opining on matters requiring medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  In certain instances, 
however, lay evidence has been found to be competent with regard 
to a disease with "unique and readily identifiable features" 
that is "capable of lay observation."  See Barr v. Nicholson, 
21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (flatfoot).  That notwithstanding, a veteran has been 
found to not be competent to provide evidence in more complex 
medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever).

In the present case, the Board does not doubt the Veteran's 
ability to perceive changes in his audiological acuity.  However, 
a grant of service connection for bilateral hearing loss must be 
predicated on objective testing findings corresponding to the 
criteria of 38 C.F.R. § 3.385.  Absent medical or audiological 
training, credentials, or other demonstrated expertise, the 
Veteran is unable to provide a competent opinion about whether 
the specific criteria for an audiological disability for VA 
purposes were met at any specific point in time.  

The Board also has significant concerns about the credibility of 
the Veteran's contentions.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  Here, the Veteran claimed 
hearing loss dating back to 1975 in his July 2005 application, 
but he had previously reported during treatment in May 2005 that 
his hearing loss had only been present since a 2003 injury.  
Given that the Veteran presented such manifestly conflicting 
statements within a period of several months, the Board must 
conclude that the contention of a hearing loss disability 
continuously existing since service is not credible.

Overall, the Veteran has not presented competent and credible lay 
evidence to support his claim for service connection for 
bilateral hearing loss, and the audiological and medical reports 
of record do not support the conclusion that the disability was 
incurred in or aggravated by service.  The preponderance of the 
evidence is thus strongly against the Veteran's claim, and the 
claim must be denied.  

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b). However, as the positive and 
negative evidence is not in relative equipoise, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.






REMAND

To date, the Veteran has not been afforded VA examinations 
addressing the claimed psychiatric disorder and bilateral pes 
planus.  As noted above, the Veteran's service treatment records 
are largely unavailable, and there was no documented treatment 
for either of the claimed disorders prior to 2005.  However, 
under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is capable 
of ascertaining changes in mood and observing the curvature of 
his arches.  See Jandreau v. Nicholson, supra.  Given the 
Veteran's statement in his July 2005 application that his 
disabilities have existed since 1975, as well as the fact that 
his service treatment records are largely unavailable, VA 
psychiatric and feet examinations are "necessary" under 
38 U.S.C.A. § 5103A(d) in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination, with a psychiatrist 
or psychologist, to address the nature and 
etiology of his claimed psychiatric disorder.  
The examiner must review the claims file in 
conjunction with the examination.  

Based upon the examination findings, the 
mental health treatment reports of record, 
and the Veteran's own lay history, the 
examiner is requested to provide a multi-
axial diagnosis.  For each Axis I diagnosis, 
other than PTSD, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that such diagnosis 
is etiologically related to service.  

The examiner must support all conclusions 
with a rationale and is reminded that, in the 
absence of service treatment records, the lay 
history provided by the Veteran warrants 
significant consideration in reaching a 
medical opinion.

2.  The Veteran should also be afforded a VA 
medical (i.e., orthopedic or podiatric) 
examination, with an appropriate examiner, to 
address the nature and etiology of his 
claimed bilateral pes planus.  The examiner 
must review the claims file in conjunction 
with the examination.  

Based upon the examination findings, the 
medical reports of record, and the Veteran's 
own lay history, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that the Veteran's 
claimed bilateral pes planus is etiologically 
related to service.

The examiner must support all conclusions 
with a rationale and is reminded that, in the 
absence of service treatment records, the lay 
history provided by the Veteran warrants 
significant consideration in reaching a 
medical opinion. 

3.  The claims for service connection for a 
psychiatric disability, to include a mood 
disorder, claimed as mental stress and PTSD; 
and for bilateral pes planus must then be 
readjudicated.  If the determination of 
either claim remains unfavorable to the 
Veteran, he and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an appropriate period of 
time in which to respond before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


